Citation Nr: 0120601	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $6,384.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) at the Regional Office (RO).  In a 
decision dated in March 1999, the Committee on Waivers and 
Compromises found that the overpayment was not due to fraud, 
misrepresentation or bad faith on the part of the veteran.  
However, waiver of recovery of the overpayment was denied on 
the basis that recovery of the indebtedness would not be 
against equity and good conscience.  


FINDINGS OF FACT

1.  There was fault on the part of the veteran in the 
creation of the overpayment.

2.  Recovery of the overpayment would not result in financial 
hardship to the veteran.  


CONCLUSION OF LAW

Recovery of the overpayment would not be against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has, 
among other things, expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of, and has enhanced its duty to assist a 
veteran in developing, the information and evidence necessary 
to substantiate a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  

The record discloses that the March 1999 Committee on Waivers 
and Compromises  decision provided the veteran with the 
reasons and bases for the denial of his claim.  The August 
1999 statement of the case provided the veteran with the 
pertinent regulations pertaining to waiver of recovery of 
overpayments, to include consideration of equity and good 
conscience.  These notification letters were sent to the 
veteran's latest address of record, and were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran received these 
determinations.  The veteran has not identified any 
outstanding evidence.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

By award letter dated in February 1996, the veteran was 
notified that his claim for pension benefits had been 
granted.  He was informed that his monthly rate of pension 
was based on his income, and that it included an additional 
allowance for two of his children.  Department of Veterans 
Affairs (VA) Form 21-8768, Disability Pension Award 
Attachment, was enclosed with the award letter.  It provided 
the veteran with notice that the rate of pension paid 
depended, in part, on his income, that he had to report 
immediately any change in his income and that failure to do 
so might result in an overpayment which would be subject to 
recovery.  

An eligibility verification report was received in April 
1996.  The veteran reported that his income in 1996 consisted 
of $981.76 in wages and $36.90 in interest income.  

Based on this information, the RO, by an award letter dated 
in April 1996, adjusted the veteran's pension benefits.  He 
was advised that, effective January 1996, his monthly rate of 
pension was based on income of $1017.  VA form 21-8768 was 
attached to this award letter.

Another eligibility verification report was received in March 
1997.  The veteran reported that neither he nor his children 
had income from any source, including Social Security 
benefits.  

Following a request for information from the RO, the veteran 
submitted information that showed that he had earned $981 and 
had interest income of $42 in 1996.

Thereafter, the RO adjusted the veteran's pension benefits 
and he was notified of this action in an award letter dated 
in April 1997.  He was advised that, effective April 1997, 
his pension benefits were based on interest income of $42, 
and that neither he, nor his children, had income from any 
other source, including the Social Security Administration.  
VA Form 21-8768 was attached to this award letter.

The veteran submitted an eligibility verification report in 
February 1998.  He reported that he had interest income of 
approximately $46, and that his children had interest income 
of $2.48.  He submitted Form 1099-INT and bank statements to 
verify this income.

In an award letter dated in March 1998, the RO notified the 
veteran that his pension was based on income of $47, 
effective April 1997.  It was noted that this consisted of 
interest income for the veteran and his two children.  The 
award letter specifically noted that neither he nor his 
children received any Social Security benefits.  VA Form 21-
8768 was included with the award letter.

In a letter dated in August 1998, the veteran reported that 
he and his children were in receipt of Social Security 
benefits.  The Social Security Administration award letters 
were submitted.  These letters, dated in February 1998, show 
that the veteran was to receive $9873 around February 19, 
1998, and that each of his children would receive $2276 
around February 19, 1998.  Thereafter, the veteran and his 
children were to receive a monthly check from the Social 
Security Administration.

By award letter dated in September 1998, the veteran's 
improved pension benefit award was retroactively terminated, 
effective March 1998.   This action led to the current 
overpayment.

A financial status report was received in October 1998.The 
veteran reported that his only income was $773 in Social 
Security benefits.  His monthly expenses totaled $1330 and 
consisted of $445 for rent or mortgage payment; $300 for 
food; $150 for utilities; $50 for miscellaneous items; and 
$385 in installment debt.  The veteran listed his installment 
debts, and it was noted that no amount was past due on any of 
these debts.  

An income-net worth statement was received in June 1999.  The 
veteran reported that his sole income consisted of Social 
Security benefits in the monthly amount of $783 for himself 
and $391 for one of his children.  It was noted that the 
veteran had completed 2 years of college.

Analysis 

Recovery of any payment or the collection of any indebtedness 
may not be waived if, in the opinion of the Secretary of VA, 
there exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

Recovery of an overpayment of any VA benefit may be waived if 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
overpaid person and the VA.  In determining if collection is 
against equity and good conscience, the following elements 
will be considered: fault of the veteran, balancing any fault 
of the veteran against any fault on the part of the VA, 
whether collection would create an undue hardship on the part 
of the veteran by depriving him of basic necessities, whether 
collection would defeat the purpose of paying benefits by 
nullifying the objective for which the benefits were 
intended, whether waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran, or 
whether reliance on the receipt of benefits resulted in the 
relinquishment of a valuable right or the incurrence of a 
legal obligation by the veteran.  38 C.F.R. § 1.965(a).

The RO found the veteran to be free from an indication of 
fraud, misrepresentation or bad faith, and the Board concurs 
with this finding.  Thus, the question to be resolved is 
whether collection of the debt should be waived under the 
principles of equity and good conscience.  In reaching this 
determination, the Board must consider all the specifically 
enumerated elements set forth above.  

Initially, the Board notes that there was no fault on the 
part of the VA in the creation of the overpayment.  The 
overpayment in this case resulted from the fact that the 
veteran was in receipt of improved pension benefits on the 
basis that he had no income from the Social Security 
Administration when, in fact, he was in receipt of such 
benefits.  It is readily apparent, however, that there was 
fault on the veteran's part in the creation of the 
overpayment.  In this regard, the Board points out that the 
veteran was provided with notice on several occasions that 
the amount of pension he received was predicated, in part, on 
his income, and that he had to report changes in income to 
the VA promptly.  It is emphasized that the veteran had been 
specifically apprised of the fact in February 1998, the month 
he received his award from the Social Security 
Administration, that the income on which his pension benefits 
were based did not include any Social Security income.  
Clearly, the veteran failed to comply with his obligations to 
report immediately changes in income, as he continued to 
receive pension benefits following the onset of his Social 
Security Administration benefits.  

The Board acknowledges that the veteran furnished a financial 
status report that indicates that his expenses exceed his 
income by approximately $550 per month.  It is noted, 
however, that he failed to include any Social Security income 
for either of his children.  It is also significant to 
observe that, despite the claim that his reported expenses 
exceed his reported income, the veteran is able to make all 
payments on his installment debts.  His admission that he is 
current in his installment debt payments suggests that the 
income information he provided is not credible.  Thus, any 
claim of financial hardship is not supported by the record.  
Even if the Board were to assume that his income information 
is accurate, the potential for unjust enrichment and his 
fault in the creation of the debt outweigh the other factors 
to be considered.  

Accordingly, it is the judgment of the Board that it would 
not be against equity and good conscience to compel recovery 
of the overpayment of improved pension benefits.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $6,384 is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

